


Exhibit 10.9


Guidewire Software, Inc. 2011 Stock Plan
Restricted Stock Unit Award Agreement
SECTION 1. GRANT OF AWARD
On the terms and conditions set forth in the Notice of Grant of Award dated
_________________ and this Award Agreement, the company grants to the Grantee on
the Date of Grant the award for the number of Restricted Stock Units (the
“Target Grant Amount”) set forth in the Notice of Grant of Award, which such
Target Grant Amount is subject to adjustment as described below.
In addition to the time-based vesting indicated on the Notice of Grant of Award
(the “Time Condition”), the Restricted Stock Units (the “PSUs”) are subject to
performance-based vesting (the “Performance Factor”) as described below. Both
the Time Condition and some level of the Performance Factor must be satisfied
before the PSUs will be deemed to be vested. After a determination of the
Performance Factor has been made, the total number of PSUs granted to the
Grantee (the “Final Grant Amount”) shall be set pursuant to the following
formula: Target Grant Amount * Performance Factor = Final Grant Amount.
The Performance Factor is dependent on ________________________________.
Upon achievement of a Performance Factor greater than 0.0, then any PSUs that
had previously satisfied the Time Condition shall become fully vested and any
PSUs that had not previously satisfied the Time Condition shall become fully
vested as such Time Condition is satisfied. If a Performance Factor greater than
0.0 is not achieved, then 100% of the PSUs will be forfeited.
In the event that the Company makes any acquisitions during Fiscal Year 2016,
the Committee shall adjust the Performance Factor (by adjusting the targets) to
reflect the impact of such acquisition(s). The Committee shall adjust the
thresholds above to reflect the anticipated, recognizable _________ from the
acquired entity or assets for the remainder of Fiscal Year _____ as outlined in
the management case presented to the Board of Directors on or around the closing
of the applicable transaction.
SECTION 2. RESTRICTIONS ON TRANSFER OF AWARD
The Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and, subject to the restrictions
contained in this Award Agreement and the Plan, Shares issuable with respect to
the Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of until (i) the Restricted Stock Units have vested as
provided in the Notice and (ii) Shares have been issued to the Grantee in
accordance with the terms of the Plan and this Award Agreement.
SECTION 3. TERMINATION OF SERVICE
If the Grantee’s Service terminates for any reason (including death or
disability) prior to a Vesting Date, any Restricted Stock Units that have not
vested as of such date shall automatically and without notice terminate and be
forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such forfeited Restricted Stock Units.
SECTION 4. RECEIPT OF SHARES OF STOCK




--------------------------------------------------------------------------------




As soon as practicable following each Vesting Date (but in no event later than
two and one-half months after the end of the year in which the Vesting Date
occurs), the Company shall issue to the Grantee the number of Shares equal to
the aggregate number of Restricted Stock Units that have vested pursuant to the
Notice and this Award Agreement on such date and the Grantee shall thereafter
have all the rights of a stockholder of the Company with respect to such Shares.
SECTION 5. INCORPORATION OF PLAN
Notwithstanding anything herein to the contrary, this Award Agreement shall be
subject to and governed by all the terms and conditions of the Plan, including
the powers of the Committee set forth in Section 2(b) of the Plan. Capitalized
terms in this Award Agreement shall have the meaning specified in the Plan,
unless a different meaning is specified herein.
SECTION 6. TAX WITHHOLDING
Regardless of any action that the Company, the Grantee’s actual employer or any
Parent, Subsidiary or affiliate to which the Grantee provides Service if the
Grantee is a Consultant (collectively, the “Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account, or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to him or her (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, without limitation, the grant, vesting, or settlement of the
Restricted Stock Units, the issuance of Shares upon settlement, the subsequent
sale of Shares acquired pursuant to such issuance, and the receipt of any
dividends or dividend equivalents; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock Units to reduce or eliminate the Grantee’s liability for Tax-Related Items
or achieve any particular tax result. The Grantee shall not make any claim
against the Company or its Board of Directors, officers or employees related to
Tax-Related Items arising from this Award or the Grantee’s other compensation.
Furthermore, if the Grantee has become subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, as applicable, the Grantee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(a)    payment by the Grantee to the Company and/or Employer; or
(b)    withholding from the Grantee’s wages or other cash compensation paid to
him or her by the Company and/or the Employer; or
(c)    withholding from proceeds of the sale of Shares acquired upon vesting and
settlement of the Restricted Stock Units, either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Grantee’s behalf
pursuant to this authorization); or




--------------------------------------------------------------------------------




(d)    withholding in Shares to be issued upon vesting and settlement of the
Restricted Stock Units; provided, however, that if Grantee is a Section 16
officer of the Company under the Exchange Act, then the Committee shall
establish the method of withholding from alternatives (a)-(c) herein.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, the Grantee is deemed, for tax
purposes, to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares is held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Grantee’s participation in the Plan.
Finally, the Grantee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares if the Grantee
fails to comply with his or her obligations in connection with the Tax-Related
Items.
SECTION 7. SECTION 409A
This Award Agreement shall be interpreted in such a manner that all provisions
relating to the settlement of the Award are exempt from the requirements of
Section 409A of the Code as “short-term deferrals” as described in Section 409A
of the Code. Solely for purposes of Section 409A of the Code, each issuance of
Shares on a Vesting Date shall be considered a separate payment. The Company
makes no representations or warranty and shall have no liability to the Grantee
or any other person if any provisions of this Award are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
SECTION 8. MISCELLANEOUS PROVISIONS
(a)Notice. Any notice required by the terms of this Award Agreement shall be
given in writing. It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with Federal Express
Corporation (or other overnight courier service approved by the Company), with
shipping charges prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided to the Company in accordance with this Subsection (a).
(b)Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) that relate to the subject
matter hereof.
(c)Governing Law; Choice of Venue. The Award and the provisions of this Award
Agreement shall be governed by and constructed in accordance with the General
Corporation Law of the State of Delaware as to matters within the scope thereof,
and as to all other matters shall be governed by and construed in accordance
with the internal laws of the State of California, without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of California. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the Award or this Award Agreement and/or the Plan, the parties hereby submit to
and consent to the exclusive jurisdiction of the State of California and agree
that such litigation shall be conducted only in the courts of the County of San
Mateo, California, or the United States federal courts for the Northern District
of California, and no other courts, where the grant of the Award is made and/or
to be performed.




--------------------------------------------------------------------------------




(d)Authorization to Disclose. The Grantee hereby authorizes and directs the
Employer to disclose to the Company or any Parent or Subsidiary such information
regarding the Grantee’s Service, the nature and amount of Grantee’s compensation
and the fact and conditions of Grantee’s participation in the Plan as the
Employer deems necessary or appropriate to facilitate the administration of the
Plan.
(e)Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions nevertheless shall be binding and
enforceable.
(f)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on this Award and
on any Shares acquired under the Plan, to the extent that the Company determines
that it is necessary or advisable in order to comply with applicable law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
SECTION 9. ACKNOWLEDGEMENTS OF THE GRANTEE
(g)Nature of Award. In accepting this Award the Grantee acknowledges,
understands, and agrees that:
(i)the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended, or terminated by the Company at
any time;
(ii)the grant of this Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if such grants have been made repeatedly in the past;
(iii)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
(iv)the Grantee’s participation in the Plan shall not create a right to perform
future Service with the Employer and shall not interfere with the ability of the
Employer to terminate the Grantee’s Service at any time;
(v)the Grantee’s participation in the Plan is voluntary;
(vi)this Award and the Shares subject to this Award are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or the Employer, and which are outside the scope of the Grantee’s
employment or other contract for Services, if any;
(vii)this Award and the Shares subject to this Award are not intended to replace
any pension rights or compensation;
(viii)this Award and the Shares subject to this Award are not part of normal or
expected compensation or salary for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services to the Company, the
Employer, or any Parent, Subsidiary or affiliate of the Company;
(ix)this Award and the Grantee’s participation in the Plan shall not be
interpreted to form an employment contract or Service relationship with the
Company, the Employer, any Parent, Subsidiary or affiliate of the Company;
(x)the future value of the Shares subject to this Award is unknown and cannot be
predicted with certainty;
(xi)if the Grantee is issued Shares in settlement of this Award, the value of
the Shares acquired may increase or decrease in value;
(xii)no claim or entitlement to compensation or damages shall arise from
forfeiture of any portion of this Award resulting from termination of the
Grantee’s Service by the Company or the Employer (for any reason whatsoever and
regardless of whether in breach of applicable labor




--------------------------------------------------------------------------------




laws or whether later found to be invalid); and, in consideration of the grant
of this Award, to which the Grantee is not otherwise entitled, the Grantee
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Grantee shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
(xiii)in the event of termination of the Grantee’s Service (regardless of
whether in breach of applicable labor laws or whether later found to be
invalid), the Grantee’s right to continue to vest in the Restricted Stock Units,
if any, will terminate effective as of the date of termination of the Grantee’s
active Service and will not be extended by any notice period mandated under
applicable law; further, in the event of termination of the Grantee’s Service
(regardless of whether in breach of applicable labor laws), the Grantee’s right
to receive vested shares of this Award, if any, will be measured as of the date
of termination of the Grantee’s active Service and will not be extended by any
notice period mandated under applicable law; the Committee shall have the
exclusive discretion to determine when the Grantee’s active Service is
terminated for purposes of this Award (including whether the Grantee may still
be considered actively employed while on a leave of absence); and
(xiv)the Grantee has received and read a copy of the Plan.
(h)No Advice Regarding Award. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or his or her acquisition or sale of the
Shares subject to this Award. The Grantee is solely responsible for taking all
appropriate legal advice, notably concerning U.S. and local country tax and
social security regulations, when signing this Award Agreement, or selling the
Shares acquired upon settlement of the Award, or more generally when making any
decision in relation with this Award, this Award Agreement or otherwise under
the Plan. The Company does not represent or guaranty that the Grantee may
benefit from specific provisions under said regulations and the Grantee shall on
his or her own efforts receive proper information in this respect. The Grantee
is hereby advised to consult with his or her personal tax, legal, and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.
(i)Tax Consequences. The Grantee agrees that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes the Grantee’s liability for Tax-Related Items. The Grantee shall
not make any claim against the Company or its Board of Directors, officers or
employees related to Tax-Related Items arising from this Award.
(j)Electronic Delivery of Documents. The Grantee agrees that the Company may
decide, in its sole discretion, to deliver by email or other electronic means
any documents relating to the Plan or this Award (including, without limitation,
a copy of the Plan) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the U.S. Securities and Exchange Commission). The Grantee
also agrees that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it shall notify the
Grantee by email.




